Citation Nr: 0217027	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to August 15, 2000, 
for the grant of an increased evaluation to 60 percent 
disabling for ischemic heart disease.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  His 
recognized dates of service were from September 1941 to 
October 1942 and from April 1945 to May 1946.  He was 
detained as a prisoner of war by the Japanese military 
during World War II.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of September 2001 by the 
Manila, Philippines, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO 
confirmed and continued a March 2001 rating decision which 
had, in pertinent part, granted an increased evaluation to 
60 percent for ischemic heart disease with beriberi, and 
also granted a total (100 percent) evaluation due to 
individual unemployability, with both actions made effective 
from August 15, 2000.


FINDING OF FACT

On November 20, 2002, prior to completion of action on the 
veteran's appeal, the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, in Manila, 
Republic of the Philippines, that the veteran died on June 
[redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This is an appeal of a September 2001 rating action from the 
Manila, Philippines, VARO, which denied an effective date 
prior to August 15, 2000, for an increased rating to 60 
percent disabling for ischemic heart disease.  
Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2002); 
38 C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim which might be brought by a survivor of the veteran.  
See 38 C.F.R. § 20.1106 (2002).


ORDER

The appeal is dismissed.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

